DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Hjele on 1/11/2022.

The application has been amended as follows: 
Please amend claims 1, 11-14, 16-17, 20 and 23-25.

Claim 1. An electronic device, comprising:
	an lens; and
	a multi-function input interface distinct from the lens and rotationally coupled to electronic device, the multi-function input interface comprising:
	a conductive portion configured to rotate around an area of the electronic lens and to transmit and receive a signal through the multi-function input interface; and
	a positional element that is fixedly coupled to the conductive portion and configured to detect a user input to the multi-function input interface based on a rotation of the conductive portion around the area of the lens, multi-function input interface circumscribes the area of the lens.


Claim 11. (Currently Amended) A method for a multi-function input interface that is rotationally coupled to an electronic device, wherein the multi-function input interface includes a conductive portion, the method comprising:
	transceiving a wireless signal through the conductive portion of the multi-function input interface, wherein the conductive portion comprises an antenna that is configured to circumscribe an lens of the electronic device and rotate relative to the lens, the multi-function input interface being separate from the lens; and
	detecting a user input to the multi-function input interface based on a parameter from a sensor, the sensor comprising a first element that is fixedly coupled to the electronic device and second element that is fixedly coupled to, and 

Claim 12.	(Currently Amended) The method of claim 11, wherein detecting the user input includes detecting a rotation of the multi-function input interface with the sensor.

Claim 13.	(Currently Amended) The method of claim 12, wherein detecting the user input includes identifying movement of a magnetic element of the multi-function input interface with the sensor.

Claim 14.	(Currently Amended) The method of claim 12, wherein detecting the user input includes identifying movement of a fiducial marker with an optical sensor to detect movement of the multi-function input interface.


wireless signal from the conductive portion, wherein the conductive portion is a loop antenna.

Claim 17. The method of claim 11, wherein transceiving a wireless signal through the conductive portion includes transceiving a plurality of different wireless signals through a plurality of electrically isolated segments of the conductive portion, a plurality of antenna feeds corresponding to the plurality of different wireless signals respectively communicatively couple each segment respectively to [[the]] a transceiver communicatively coupled to the conductive portion.

 Claim 20.	(Currently Amended) A method for a multi-function input interface that is rotationally coupled to an electronic device, the electronic device comprising an lens, the method comprising:
	rotating a conductive portion of [[an]] the multi-function input interface relative to the lens to transmit and receive a radio signal through the multi-function input interface, the multi-function input interface circumscribing the lens, the multi-function input interface being distinct from the lens; and
	disposing a positional element on the multi-function input interface to detect a user input to the multi-function input interface based on a rotation of the conductive portion relative to the electronic device, the positional element fixedly disposed over an area of the multi-function input interface 

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a positional element that is lens as claimed in combination with the remaining limitations of independent claim 1.
Regarding claims 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, detecting a user input to the multi-function input interface based on a parameter from a sensor, the sensor comprising a first element that is fixedly coupled to the electronic device and second element that is fixedly coupled to, and overlapping, an area of the conductive portion, the parameter indicating a rotational displacement of the conductive portion relative to the electronic device as claimed in combination with the remaining limitations of independent claim 11.

Regarding claims 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, disposing a positional element on the multi-function input interface to detect a user input to the multi-function input interface based on a rotation of the conductive portion relative to the electronic device, the positional element fixedly disposed over an area of the multi-function input interface overlapping the conductive portion.
as claimed in combination with the remaining limitations of independent claim 20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner		US 2007/0109208
NA		US 2017/0214422

Popalis	US 2015/0346768
Jung		US 2016/0254587.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621